EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-8 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to show a seat heater mounted to a seat including wherein the heating wire is disposed in the heater area, and the excessive temperature rise prevention element and the auxiliary heating wire are disposed in the auxiliary heater area, and wherein the base material in the heater area includes an air vent hole and the base material in the auxiliary heater area includes no air hole, in combination with other specifically claimed features.
Regarding claim 4, the prior art of record fails to show a seat heater mounted to a seat including wherein the heating wire is disposed in the heater area, and the excessive temperature rise prevention element and the auxiliary heating wire are disposed in the auxiliary heater area, and wherein the base material to have a mesh structure with the auxiliary heater area having meshes smaller than meshes in the heater area, in combination with other specifically claimed features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





mn						/MILTON NELSON JR/March 16, 2022                                           Primary Examiner, Art Unit 3636